DETAILED ACTION
1.	Claims 1-18 are currently pending. The effective filing date of the present application is 8/25/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	According to MPEP 2173.05(p)(II), A single claim which claims both an product and the process steps of using the product is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
A point of sale computer system coupled to a global computer network and programmed to perform a method of completing a sale for at least one product with at least one contractor service, the method performed by the point of sale computer system comprising . . . .”  This system claim requires the user to perform an action, or process of using the system.  Accordingly, this is indefinite according to the MPEP section cited above.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for completing a sales transaction, which is a method of organizing human activity for commercial or legal interactions and/or managing personal behavior or relationships or interactions between people. This judicial exception is not integrated into a practical application because electronically receiving barcode data scanned from a single barcode, the barcode data comprising a product code for the at least one product and a service code for the at least one contractor service; automatically adding a product price for the product code to a sales total; automatically adding a service price for the service code to the sales total, the service code electronically received, the service code derived by map[ping] the at least one product with the at least one contractor service; and  completing the sale for the sales total do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because point of sales computer system, mapping computer system, purchaser computer system, service processing computer system, global computer network, and a tangible non-transitory data storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for point of sales computer system, mapping computer system, purchaser computer system, service processing computer system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for global computer network see MPEP §2106.05(d) (II) (i) discussing transmitting and receiving data through a network; and for a tangible non-transitory data storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory.. Therefore, the additional elements in separately or in combination do 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-9, 13,14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2015/0142594 to Lutnik et al. (“Lutnik”) in view of U.S. Pat. Pub. No. 2003/0158796 to Balent et al. (“Balent”).

9.	With regards to claims 1 and 17, Lutnik disclosed the limitations of, 
a) electronically receiving barcode data scanned from a single barcode (See [0061] discussing using an image capture device to capture a barcode.), the barcode data comprising a product code for the at least one product and a service code for the at least one contractor service (See [0061]-[0062] discussing the barcode scan being stored information of on the item and the referral/delivery service.); 
b) …a product price for the product code …(See also [0061]-[0063] discussing pricing being part of the item information.); 
c) .. a service price for the service code, the service code electronically received at the point of sale computer system from a mapping computer system, the service code derived by the mapping computing system configured to map the at least one product with the at least one contractor service (See [0094] discussing determining an expected price of delivery, matching to a delivery agent through the service, and limiting it to the accepted delivery agent. Examiner is interpreting the service as the mapping computer system.); and 
d) completing the sale for the sales total (See [0024]-[0025] discussing multiple ways the payment process can be completed.).  

automatically adding to a sales total
However, Balent teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to automatically adding to a sales total (See [0328] discusses the concept of a running total, which automatically adds the price to the total as shopping is taking place.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik to include the ability to automatically adding to a sales total, as disclosed by Balent. One of ordinary skill in the art would have been motivated to make this modification in order to provide real time pricing (Balent [0328]).  

10.	With regards to claim 2, Lutnik disclosed the limitations of, 
wherein the single barcode is disposed to at least one of: 
a) the at least one product; and 
b) packaging accompanying the at least one product (See [0109] discussing the delivery agent scanning the barcode on the item.). 


11.	With regards to claims 4 and 18, Lutnik disclosed the limitations of, 
wherein the single barcode is generated before the sale is started (See [0064] discussing that the creation of the barcode could before the menu is established.).

12.	With regards to claim 5, Lutnik disclosed the limitations of, 
wherein the product code represents at least one of:
a) a product for sale (See [0061] discussing item for sale and its related barcode.); and
b) a set of products for sale.

13.	With regards to claim 6, Lutnik disclosed the limitations of, 
wherein the at least one contractor service comprises at least one of:
a) at least one measurement;
b) an installation;
c) a delivery (See [0094] discussing determining an expected price of delivery, matching to a delivery agent through the service, and limiting it to the accepted delivery agent. Examiner is interpreting the service as the mapping computer system.);
d) an inspection;
e) a warranty certification;
f) a repair under warranty; and
g) a replacement under warranty.

14.	With regards to claim 7, Lutnik disclosed the limitations of, 
wherein the service price is based at least in part on location information of the point of sale computer system (See [0094] discussing factoring closeness to the merchant’s location in factoring the expected price for delivery. Examiner is interpreting merchant’s location as location information of the point of sale (POS) computer system.).

15.	With regards to claim 8, Lutnik disclosed the limitations of, 
wherein the service price is based at least in part on location information of a purchaser1, the location information communicated into the point of sale computer system(See [0094] discussing factoring closeness to the merchant’s location in factoring the expected price for delivery. Examiner is interpreting merchant’s location as location information of a purchaser.).

16.	With regards to claim 9, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises receiving purchaser data for a purchaser computer system (See [0017]-[0018] discussing payment information being transmitted to the merchant from a computing device like customer’s mobile device. The examiner is interpreting merchant as POS computer system and payment information as purchaser data.).


17.	With regards to claim 13, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating an electronic service request to a service processing computer system, the electronic service request comprising at least one of:
a) purchaser data;
b) product data (See [0061]-[0065] discussing the obtaining of the information by the service after an image capture by the POS of the barcode.); and
c) service data.

18.	With regards to claim 14, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating a service order confirmation to a purchaser computer system (See [0017]-[0018] discussing transmitting of confirmation information from the merchant to mobile device of the customer or service.).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2016/0321677 to Dobaj et al. (“Dobaj”).

20.	With regards to claims 3, Lutnik and Balent are silent on the limitations of, 
wherein the single barcode comprises a designator distinct from at least one additional barcode.
However Dobaj, teaches at Fig. [0097] and Fig. 300C that it would have been obvious to one of ordinary skill in the barcode art to include the single barcode comprises a designator distinct from at least one additional barcode (See [0097] and Fig. 300C depicting two bar codes and one with a textual description.). 
Therefore, it would have been obvious for one of ordinary skill in the barcode art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the single barcode comprises a designator distinct from at least one additional barcode, as disclosed by Dobaj. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional information (Dobaj [0097]).  
	

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2017/0005959 to Fenlon (“Fenlon”).

22.	With regards to claims 10, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data.
However, Fenlon teaches at [0025] and [0014] that it would have been obvious to one of ordinary skill in the digital certificate art to include the ability to electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data (See [0025] and [0014] discussing the process of transmitting a term of service agreement to a new user and detecting a new user by their email address. Examiner is interpreting the email address as purchaser data.). 
Therefore, it would have been obvious for one of ordinary skill in the digital certificate art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data, as disclosed by Fenlon. One of ordinary skill in the art would have been motivated to make this modification in order to register a user (Fenlon [0025]).  
	
	
23.	With regards to claims 11, Lutnik and Balent are silent on the limitations of, 
method performed by the point of sale computer system further comprises:
a) electronically communicating terms of service to a purchaser computer system;
b) electronically receiving an acceptance of the terms of service from the purchaser computer system; and
c) electronically communicating the acceptance to a service processing computer system.
However, Fenlon teaches at [0025] and [0014] that it would have been obvious to one of ordinary skill in the digital certificate art to include the ability electronically communicating terms of service to a purchaser computer system, electronically receiving an acceptance of the 
Therefore, it would have been obvious for one of ordinary skill in the digital certificate art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include electronically communicating terms of service to a purchaser computer system, electronically receiving an acceptance of the terms of service from the purchaser computer system, and electronically communicating the acceptance to a service processing computer system, as disclosed by Fenlon. One of ordinary skill in the art would have been motivated to make this modification in order to register a user (Fenlon [0025]).  
	


	Claims 12, 15, and 16  are rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2013/0256403 to MacKinnon (“MacKinnon”).

25.	With regards to claims 12, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically completing the sale through employment of at least one merchant exchange computer system.
However, MacKinnon teaches at [0092] and [0094] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically completing the sale through employment of at least one merchant exchange computer system. (See [0092] discussing using an online form of payment e.g. PayPal™ and [0094] discussing these online payments a third party payment processor to complete a transaction.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include electronically completing the sale through employment of at least one merchant exchange computer system, as disclosed by MacKinnon. One of ordinary skill in the art would have been motivated to make this modification in order to provide a secure payment (MacKinnon [0092]).  
	
26.	With regards to claims 15, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating a consumer feedback survey to a purchaser computer system.
However, MacKinnon teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically communicating a consumer feedback survey to a purchaser computer system (See [0328] discussing the scanning of a barcode and the receiving of a consumer satisfaction survey in response to scanning.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically communicating a consumer feedback survey to a purchaser 

27.	With regards to claims 16, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically receiving consumer feedback survey data from a purchaser computer system.
However, MacKinnon teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically receiving consumer feedback survey data from a purchaser computer system (See [0328] discussing receiving of a consumer survey being sent to retailer's eCommerce website, POS system, store manager's email or other online repository.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically receiving consumer feedback survey data from a purchaser computer system, as disclosed by MacKinnon. One of ordinary skill in the art would have been motivated to make this modification in order to allow the retailer to track purchases attributable to specific sales associates (MacKinnon [0328]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the location of the purchaser under BRI could be the merchant’s premises. Examiner suggest, if the disclosure supports, changing “location of the purchaser” to something like “purchaser’s home address or primary residency.